DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered. An action on the RCE follows. 

	

Status of the application

This Office Action is in response to Applicant's amendment filed on 03/08/2021. Claims 37-55 are pending for this examination.
Invention Summary as understood by the Examiner

This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The instant application teaches sending to a mobile device a software package with at least two variants of an application and an indication of which variant should be considered to be a default variant. The software package is installed on the mobile device and usage data is saved. When a testing apparatus (or server) is connected to the mobile device, the apparatus collects usage data from the mobile device, analyzes the data and if usage is below a threshold, the variant is removed from the mobile device. In this case, the apparatus may send a different variant to the mobile device for repeating the above test. 

No novel feature was found in the current claim set. There was an interview held on 3/22/2021 to discuss new matter issue with the current claim set and discussing examiner’s suggestion for a future amendment for potential allowance of the application. Interview summary is attached to this office action. 

Analogous art

In broad interpretation, instant application is about software testing, marketing material testing, A/B or multivariate testing and analyzing test data. Prior arts which teach any of the above technologies are considered to be analogous art to the instant application.

Claim Interpretation

Claims use a term “mobile application testing platform”. This term has not been defined or described in the specification. The claim set teaches, “mobile application testing platform” as “a mobile application testing platform comprising:  an application comprising at least a first application variant, a second application variant, and an indication of a default application variant to be provided to the first mobile device, …”. This appears to mean a “mobile application testing platform” is a software package containing a base application and different variants of the base application and an indication which is the default application variant. In other words a “mobile application testing platform” is simply a software package. 
Claims use the term a “mobile application testing apparatus”. The claim set recites “a mobile application testing apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the mobile application testing apparatus to at least: cause transmission of the mobile application testing platform to at least the first mobile device of the plurality of mobile devices,..”. This shows that a “mobile application apparatus” is a hardware device which transmits the software package [or the mobile application testing platform] to a mobile device. In other words, a “mobile application testing apparatus” acts like a server.
 
Claims recite a term “default application variant” or “default variant”. This term has not been defined. The specification recites in [0055] “If the mobile device is unable to connect to the mobile application testing system, then the mobile application may be configured to cause the mobile device to interact with the application according to a default variant. In some embodiments, the default variant may be the last previously used variant of the application. According to some embodiments, the default variant may be a first application variant when the mobile device has not previously launched the application. Accordingly, when the mobile device is unable to connect to the mobile application testing system, the mobile device is unable to provide the mobile application testing system with data corresponding to the usage of the mobile application concurrently with the usage of the mobile application by the mobile device.” This shows that the “default variant” can be any variant which is available on the system.

Claims recite “run the application in accordance with only the default application variant …” and “store usage data of only the default application variant for a period of time…”. These limitations appear to mean that the default application is executed and data collected from the default application, when a non-default application was not executed and no data was collected from the non-default application. However, the phrase does not limit the claim as intended by the applicant. Please refer to MPEP 2123 “Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments”. This section of MPEP recites, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804,..”.  This suggests that if a prior art teaches the execution and data collection of a default variant [preferred embodiment] and also a non-default variant [non-preferred variant], it can be used as a prior art. 

Terminology used in the art

UI Skin: Dell (“What are User Interface (UI) Skins? - KB Article – 161587”, published by Dell Technology at https://www.dell.com/support/article/en-tt/sln32692/what-are-user-interface-ui-skins-kb-article-161587?lang=en.) recites “UI Skins are components that allow you to customize areas in Windows programs such as backgrounds, title bars, buttons, and other graphical interfaces. For example, you can use Skins to change the background in Internet Explorer, and the Windows Explorer toolbar. Skins allow you to configure the interface by choosing different categories of Skins. Some programs make automatic "Skin" changes for you when you start the program or use certain parts of the program.” 


Acknowledgement

Claims 37, 38, 41-45, 48-51 and 55 have been amended. 
Claims 56-59 were canceled earlier.


Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered. However, due to new matter issue with the current claim set, the arguments are moot. Accordingly, this action has been made FINAL. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 44 and 51 are rejected under 35 USC 112 first paragraph for adding new matter to the claims. An amendment to  claim 37 has added the limitations to the preamble “A mobile application testing system for testing mobile application variants of a mobile application, storing usage data associated with the mobile application variants, and incorporating the stored usage data into a subsequent live launch of the mobile application, the mobile application testing system comprising:”. The limitation “incorporating the stored usage data into a subsequent live launch of the mobile application” does not have any support in the original disclosure. Claims 44 and 51 are substantially similar and can be rejected using the same rationale. 
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim. In examiner’s humble opinion by using terms from the specification may overcome some new matter rejections. 
All claims that dependent on the above claims are also rejected for failing to cure the above violation. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 37, 44 and 51 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 37 recites “A mobile application testing system for testing mobile application variants of a mobile application, storing usage data associated with the mobile application variants, and incorporating the stored usage data into a subsequent live launch of the mobile application, the mobile application testing system comprising:”. The meaning of the limitation “incorporating the stored usage data into a subsequent live launch of the mobile application” is unclear to the examiner. It is not clear how a launch of the application incorporated stored usage data. 

Claims 44 and 51 are substantially similar and can be rejected using the same rationale. 

All claims dependent on the above claims are also rejected for failing to cure the above violation. 
References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 22, 2021